        Case 3:19-cv-04238-MMC Document 769 Filed 08/10/21 Page 1 of 4




                            OFFICE OF THE CLERK
                        UNITED STATES DISTRICT COURT
                           Northern District of California

                                     CIVIL MINUTES


Date: August 10, 2021           Time: 6 hours 56 minutes      Judge: MAXINE M. CHESNEY


Case No.: 19-cv-04238-MMC       Case Name: Proofpoint, Inc. v. Vade Secure, Inc., et al



Attorney for Plaintiff: Sean Pak, Iman Lordgooei, Ron Hagiz, Dallas Bullard, Cat Williams,
                        Jodie Cheng
Attorney for Defendant (Vade): Douglas Lumish, Jeffrey Homrig, Margaret Tough,
                                 Joseph Lee, Robert Hemstreet
Attorney for Defendant (Lemarie): Adam Cashman, Evan Budaj

Deputy Clerk: Tracy Geiger                          Court Reporter: Belle Ball

                                     PROCEEDINGS

Jury Trial - Day 10 - held.

Defendants’ witness(es): Continued examination of Anthony Ferrante, James Pooley,

                          Dr. Paul Clark, James Scarazzo, Mike Reading (video depo),

                          Jeanine Kilroy (video depo), Michael Laudon (video depo)


Case continued to: August 11, 2021 at 8:30 a.m. for Continued Jury Trial


Admitted Trial Exhibits

Plaintiffs’ Admitted Exhibits: 701, 703, 704, 706, 1024, 1085, 1104, 2483, 5001

Defendants’ Admitted Exhibits: 4056, 4058, 4076, 4079, 4110, 4206, 4508, 4981
                Case 3:19-cv-04238-MMC Document 769 Filed 08/10/21 Page 2 of 4

                                  UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA

Case No: 19-cv-04238-MMC
Case Name: Proofpoint, Inc. v. Vade Secure, Inc., et al

                              TRIAL SHEET, EXHIBIT and WITNESS LIST

JUDGE:                                PLAINTIFF ATTORNEY:                    DEFENSE ATTORNEY:
Maxine M. Chesney                     Sean Pak, Iman Lordgooei,              Douglas Lumish, Jeffrey Homrig
                                      Ron Hagiz, Dallas Bullard,             Margaret Tough, Joseph Lee
                                      Cat Williams                           Robert Hemstreet, Jodie Cheng
                                                                             Adam Cashman, Evan Budaj
TRIAL DATE:                           REPORTER(S):                           CLERK:
August 10, 2021                       Belle Ball                             Tracy Geiger

PLF    DEF     DATE/TIME
NO.    NO.     OFFERED           ID      REC     DESCRIPTION                                            BY
               8:31 AM                           Court reconvened with counsel.
                                                 Plaintiffs’ objection to exhibit DX4319 to be used
                                                 With defense witness James Pooley.
                                                 Court rules that the witness cannot rely on the
                                                 Exhibit.
                                                 Plaintiffs’ objection to demonstratives and exhibits
                                                 To be used with defense witness Dr. Paul Clark.
               9:00 AM                           Jury brought into courtroom
               9:05 AM                           Court/Jury recess – 10 minutes
               9:15 AM                           Court reconvened with jury
               9:17 AM                           Continued direct exam: ANTHONY FERRANTE                Deft
               9:35 AM                           Cross exam of Anthony Ferrante by R. Hagiz             Pltf
               9:46 AM                           Witness excused
               9:48 AM                           Defense witness: JAMES POOLEY – A. Zahoory             Deft
       4315                      X
               10:19 AM                          Cross examination of James Pooley – Lordgooei          Pltf
5001                             X
               10:35 AM                          Re-direct exam of James Pooley – Zahoory               Deft
               10:38 AM                          Witness excused.
               10:40 AM                          Jury recess – 25 minutes
                                                 Court addressed plaintiffs’ objection to exhibits
                                                 & demonstratives to be used with Dr. Paul Clark.
               10:55 AM                          Court recess – 15 minutes
               11:10 AM                          Court reconvened with jury

                                                          1
              Case 3:19-cv-04238-MMC Document 769 Filed 08/10/21 Page 3 of 4

              11:13 AM                  Defense witness: DR. PAUL CLARK – J. Lee             Deft
       4110   8/10/2021    X     X
       4076   8/10/2021    X     X
       4206   8/10/2021    X     X
       4079   8/10/2021    X     X
              12:01 PM                  Jury recess – 1 hour
              12:05 PM                  Court recess
              1:01 PM                   Court reconvened
              1:04 PM                   Jury brought into courtroom
              1:05 PM                   Cross examination of Dr. Paul Clark – Lordgooei      Pltf
2483          8/10/2021    X     X
5001          8/10/2021    X     X
              1:26 PM                   Re-direct examination of Dr. Paul Clark – J. Lee     Deft
              1:30 PM                   Re-cross examination of Dr. Paul Clark               Deft
              1:31 PM                   Witness excused
              1:33 PM                   Defense witness: JAMES SCARAZZO – E. Budaj           Deft
       4508   8/10/2021    X     X
       4981   8/10/2021    X     X
              1:50 PM                   Cross examination of James Scarazzo – S. Pak         Pltf
              1:53 PM                   Re-direct examination of James Scarazzo – Budaj      Deft
              1:54 PM                   Witness excused
              1:56 PM                   Defense witness: MIKE READING (video depo)
                                        Time: Defense – 9 minutes/Plaintiff – 1 minute
       4056   8/10/2021    X     X      Deposition exhibit 8
       4058   8/10/2021    X     X      Deposition exhibit 10
              2:09 PM                   Defense witness: JEANINE KILROY (video depo)
                                        Time: Defense – 16 minutes / Plaintiff – 6 minutes
704           8/10/2021    X     X      Deposition exhibit 10
706           8/10/2021    X     X      Deposition exhibit 12
1024          8/10/2021    X     X      Deposition exhibit 6
1085          8/10/2021    X     X      Deposition exhibit 9
703           8/10/2021    X     X      Deposition exhibit 8
              2:33 PM                   Jury recess – 15 minutes
              2:35 PM                   Court recess – 15 minutes
              2:50 PM                   Court reconvened
              2:52 PM                   Jury brought into courtroom
                                        Defense corrected description of exhibit 4999
                                        During Striegel exam– correct pages 1278 – 1281
                                             2
       Case 3:19-cv-04238-MMC Document 769 Filed 08/10/21 Page 4 of 4

                                 Lines 15-21 on page 1278.
       2:54 PM                   Defense witness: MICHAEL LAUDON-video depo
                                 Time: Defense -15 minutes/Plaintiff- 2 minutes
701    8/10/2021    X     X
1104   8/10/2021    X     X
       3:17 PM                   Jury recess – 15 minutes
                                 Court addressed objections to Bakewell’s opinion
                                 Re: unjust enrichment.
       3:43 PM                   Jury brought into courtroom – excused for the day
                                 Continued hearing on plaintiffs’ objections to
                                 Bakewell’s opinion re: unjust enrichment.
       4:17 PM                   Court recess
       4:36 PM                   Court reconvened
                                 Court sustains plaintiffs’ objection.
                                 Court will not preclude plaintiffs’ from calling
                                 Rebuttal witnesses at this time.
       5:37 PM                   Court recess




                                      3
